Citation Nr: 0319207	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James T. Clancy, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1967.  He also served in the military from December 
1967 to April 1974, which does not constitute active duty for 
Department of Veterans Affairs (VA) benefit purposes because 
he was separated from that period of service under conditions 
determined to be dishonorable.

In a March 1986 decision the Board of Veterans' Appeals 
(Board) denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran again 
claimed entitlement to service connection for a low back 
disorder, and in a January 1997 decision the Board 
determined, among other issues, that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  

The veteran appealed the Board's January 1997 decision to the 
United States Court of Veterans Appeals  [now known as the 
United States Court of Appeals for Veterans Claims and 
hereinafter "the Court"].  In a November 1998 order the 
Court vacated the January 1997 Board decision as it pertained 
to the claim for service connection for a low back disorder 
and remanded that claim to the Board for additional 
development and readjudication.

The Board, in turn, remanded the claim for service connection 
for a low back disorder to the VA Regional Office (RO) in 
August 1999.  On return of the case to the Board, in a 
September 2000 decision the Board determined, among other 
issues, that new and material evidence had been submitted to 
reopen the claim for service connection for a low back 
disorder, and remanded that issue to the RO for additional 
development and adjudication of the substantive merits of the 
claim.  On completion of the requested development, in a 
February 2001 supplemental statement of the case the RO 
denied service connection for a low back disorder on a de 
novo basis.  The case was then returned to the Board.  In a 
June 2001 decision the Board determined, among other issues, 
that the low back disorder had not been incurred in service, 
and was not secondary to a service-connected disability.

The veteran then appealed the Board's June 2001 decision to 
the Court.  As the result of a joint motion for remand, in a 
November 2002 order the Court vacated that portion of the 
June 2001 decision in which the Board denied service 
connection for a low back disorder and remanded that issue to 
the Board for additional development.  The Court's November 
2002 order dismissed the remainder of the veteran's appeal.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and pending before VA 
on the date of enactment.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  

For reasons expressed below, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Notice

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  See 38 U.S.C. § 5103.  
Subsequent decisions the the Court have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to a claimant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

In this case, the Board notes that the veteran has not been 
notified of the evidence required to substantiate his claim 
for service connection for a low back disorder, as required 
by the VCAA.  In addition to informing the veteran of the 
evidence needed to substantiate his claim, VA is required to 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must also remand the case because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Duty to assist

The veteran contends that his low back disorder, which has 
been diagnosed as degenerative disc disease of the lumbar 
spine, was caused by shortening of the right leg and a 
resulting pelvic tilt that is due to a service-connected 
fracture of the right femur.  The existing medical evidence 
shows that his right leg is from three-fourths of an inch to 
one inch, or two centimeters, shorter than the left.

In support of his contention the veteran presented a May 1999 
report from a chiropractor, J.H.P., D.C.  Dr. P. provided the 
opinion that the veteran's low back pain, which he did not 
diagnosis, was due to a pelvic tilt that was caused by the 
shortening of the right leg.  As an alternative, Dr. P. found 
that the back pain was due to the placement of a surgical 
nail that was used to heal the femur fracture.  He did not, 
however, examine the veteran, and his opinion was based only 
on review of the existing medical records.  In addition, Dr. 
P. is not a medical doctor, and the relative probative value 
of his opinion regarding the etiology of the low back pain 
is, therefore, limited.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997) [the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his/her knowledge and skill in analyzing the data, 
and the medical conclusion that he/she reaches].  

Following receipt of the opinion from the chiropractor, the 
Board remanded the case to the RO in August 1999 in order to 
obtain a medical examination and opinion regarding the 
etiology of the veteran's low back disorder from a VA 
physician.  The veteran underwent the requested examination 
in September 1999, which resulted in the conclusion that his 
back pain was due to degenerative disc disease of the lumbar 
spine.  The examiner also found that the degenerative disc 
disease was due to age-related changes, and not due to the 
service-connected femur fracture.  Although the examiner 
found that the right leg was shorter than the left, the 
examiner did not make any specific findings regarding the 
significance of any "pelvic tilt," nor did he include in his 
analysis any reference to the effect of the hardware in the 
right femur.

The Board found that the September 1999 examination was not 
adequate due to the examiner's failure to address the issues 
of the "pelvic tilt" and the hardware in the right femur, and 
because the examiner failed to provide the rationale for his 
opinion, all of which were requested in the August 1999 
remand.  For that reason the Board again remanded the case to 
the RO in September 2000 to obtain an additional examination 
and opinion.  The additional examination was performed in 
January 2001, by the same examiner who examined the veteran 
in September 1999 (and previously, in April 1993).  The 
examiner again determined that the degenerative changes in 
the lumbar spine were due to age and were not related to the 
service-connected right femur fracture or bursitis of the hip 
(which was caused by the retained hardware).  The examiner 
also found that the leg length discrepancy was minimal, and 
would not have any effect on the development of degenerative 
changes in the lumbar spine.

On appeal to the Court the veteran's attorney asserted that 
the Board erred in relying on the January 2001 examination 
report because the examiner did not make any expressed 
findings regarding a "pelvic tilt" (although he did refer to 
the leg length discrepancy); did not make any specific 
comments regarding the retained hardware (although he did 
find that the degenerative changes were not related to the 
right hip bursitis, which was caused by the retained 
hardware); and because the examiner did not provide the 
rationale for his opinion (although he stated that the 
degenerative changes were unrelated to the femur fracture 
because they were due to the aging process).  In additional 
arguments submitted to the Board, the veteran's 
representative contended that the veteran is entitled to an 
opinion from an "unbiased" physician who has not previously 
examined him.  

While not agreeing with the attorney's vague and 
unsubstantiated accusation of "bias" on the part of the 
examining physician, the Board does believe that examination 
of the veteran by another physician would potentially provide 
additional valuable evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, for the 
reasons shown above the case is again remanded to Veterans 
Benefits Administration (VBA) for the following development:

1.  VBA must review the claims file and 
ensure that all notification action 
required by the VCAA is completed.

2.  VBA should refer the veteran's claims 
file to a physician who has not 
previously examined him in order to 
obtain an opinion on the etiology of the 
degenerative changes in the lumbar spine.  
If the physician determines that an 
additional examination is required in 
order to provide the information 
requested below, that examination should 
be provided to the veteran.

The physician is asked to provide an 
opinion on the etiology of the 
degenerative changes in the lumbar spine.  
The physician is also asked to provide 
the rationale for his/her opinion.  
Specifically, the physician should 
address the following questions:

(a) Are the degenerative changes in the 
lumbar spine at least as likely as not 
due to the service-connected residuals of 
a right femur fracture?

(b) Are the degenerative changes in the 
lumbar spine at least as likely as not 
due to bursitis of the right hip?

(c) Has shortening of the right leg 
resulted in a "pelvic tilt" and, if so, 
what effect, if any, has this "pelvic 
tilt" had on the development of 
degenerative changes in the lumbar spine?

(d) What effect, if any, has the retained 
hardware in the right femur had on the 
development of degenerative changes in 
the lumbar spine?

3.  VBA should then review the claims 
file to ensure that the required notices 
have been sent to the veteran, that any 
available evidence designated by the 
veteran has been obtained, and that the 
veteran has been notified of any evidence 
that could not be obtained.  VBA should 
also ensure that the requested medical 
opinion is in compliance with the 
directives of this remand and, if it is 
not, it should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should readjudicate the claim for service 
connection for a low back disorder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


